Citation Nr: 1536935	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-44 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II, and/or herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2013.  A transcript of that hearing is of record.  This matter was previously remanded by the Board in December 2013.  The issue of entitlement to service connection for peripheral arterial disease of the lower extremities was also remanded, but was granted in an April 2015 rating decision, and thus is no longer on appeal.  


FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has peripheral neuropathy of the bilateral lower extremities.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II, and/or herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A January 2011 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of relevant disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in January 2014 with a supplemental opinion obtained in March 2014.  The record does not reflect that the examination, as supplemented by the March 2014 opinion, is inadequate for purposes of determining entitlement to service connection for peripheral neuropathy.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, conducted a physical examination of the Veteran, and provided an opinion supported by rationale.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with 

the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of 

the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

An April 2010 VA examination noted that the Veteran has had circulation problems for five years, consisting of burning pain and tenderness in the inside of both lower legs associated with some pigmentation of his legs.  The examiner's impression was that the discoloration around both ankles was secondary to venous stasis in both lower extremities.  The examiner provided a rationale discussing chronic lower extremity venous disease as the most common vascular disorder.  The examiner explained that numbness and tingling due to chronic venous disease can become chronic and be difficult to distinguish from other causes of peripheral neuropathy.  The examiner stated that the Veteran's main complaint was burning pain and tenderness in both lower extremities which is not exercise related, and that the abnormal pigmentation in the Veteran is a common finding in venous stasis disease.  The examiner thus diagnosed the Veteran with venous stasis or chronic venous disease.  There was no diagnosis of peripheral neuropathy.  

A January 2011 statement from the Veteran's private physician indicated that the physician believed that the Veteran's sore left lower leg was some vascular and neuropathic skin disease that was probably secondary to his diabetes mellitus, type II.  The private physician did not, however, provide a specific diagnosis.  A January 2011 treatment note from that physician indicated that the Veteran's lower extremities had some brown discoloration on both lower medial legs that the physician often saw associated with diabetic vasculopathy and neuropathy, resulting in an assessment of dermatitis of the left lower leg probably associated with a history of diabetes.  The private physician did not provide a specific diagnosis of neuropathy.  

A February 2011 VA examination conducted reflex, sensory, and detailed motor examinations before diagnosing the Veteran with chronic venous insufficiency of the bilateral legs, which was associated with the problem of peripheral neuropathy.  The examiner went on to provide an opinion stating that bilateral peripheral neuropathy is less likely as not caused by or a result of type II diabetes, and that chronic lower extremity venous disease is the most common vascular disorder.  The examiner also specifically noted that the Veteran's abnormal pigmentation of the lower extremities is a common finding in venous stasis disease.  

A December 2011 VA treatment note contained a comment that the Veteran declined a foot examination, denied any open areas, and did have bilateral neuropathy.  As no foot examination was performed, it appears that the nurse writing the comment was merely transcribing the Veteran's own report of neuropathy rather than providing an independent diagnosis.  Therefore, this single comment carries less probative weight than the diagnosis of the VA examiner.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  

An April 2012 VA examination note stated that it was at least as likely as not that the Veteran's diabetes mellitus permanently aggravated none of the conditions provided in the report.  One of these conditions was peripheral vascular disease, which the VA clinician did not select.  

A January 2014 VA addendum stated that "[i]t must be reiterated that there was NOT a diagnosis of peripheral neuropathy made at the exam of February 2011."  The clinician emphasized that although the claim was for peripheral neuropathy, the diagnosis was chronic venous insufficiency of bilateral legs.  The clinician stated that "one cannot opine on a condition that was NOT diagnosed."  The clinician went on to provide a positive aggravation opinion as to the Veteran's "venous stasis and asymptomatic peripheral arterial disease of the lower extremities."  When asked to provide an opinion as to whether it is at least as likely as not that peripheral neuropathy of the lower extremities is related to the Veteran's active service, to include herbicide exposure, the clinician reiterated that the Veteran "did NOT have a diagnosis of peripheral neuropathy of the lower extremities at the time of the VAEs in April 2010 or February 2011."   

A service connection claim requires, at minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

In this case, the February 2011 examination was somewhat unclear in that it provided a diagnosis of chronic venous insufficiency, but referred to the Veteran's condition as neuropathy in the rationale.  The January 2014 clinician clarified this examination by explaining that the Veteran had a disability of venous stasis or chronic venous insufficiency, as opposed to neuropathy.  Ordinarily, the claim for neuropathy would be expanded to include the Veteran's venous disease, as the diagnosis is reasonably encompassed by the Veteran's claim, and the Veteran is not competent to or expected to diagnose his particular condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Such an expansion would not be appropriate in this case as the Veteran has already been service connected for venous stasis and asymptomatic peripheral arterial disease of both lower extremities in an April 2015 rating decision, with specific reference to the January 2014 opinion.  The Board recognizes the private dermatitis assessment from January 2011 relating to the discoloration of the Veteran's legs.  However, as this discoloration has been specifically attributed to the venous stasis and is therefore already service-connected, additional remand to consider the possibility of dermatitis is not warranted.  

The most probative evidence of record indicates that the Veteran does not have peripheral neuropathy of the lower extremities.  Therefore, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II, and/or herbicide exposure, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II, and/or herbicide exposure, is denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


